Citation Nr: 1748068	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-34 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for ischemic heart disease, rated as 30 percent disabling.  

2.  Entitlement to a higher initial rating for diabetes mellitus type II, rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling.

5.  Entitlement to an effective date earlier than August 30, 2008 for the award of service connection for ischemic heart disease.  

6.  Entitlement to an effective date earlier than August 30, 2008 for the award of service connection for diabetes mellitus type II.

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  

10.  Entitlement to service connection for hypertension.  

11.  Entitlement to service connection for psychiatric disability, other than service-connected posttraumatic stress disorder (PTSD) with alcohol abuse, to include as secondary to service-connected disabilities.

12.  Entitlement to service connection for diabetic retinopathy.  

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 19, 2017. 


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and C. S.


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to August 1970 and from February 1973 to March 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2009, July 2011, and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing is associated with the claims folder.

A September 2017 rating decision granted entitlement to a TDIU with an effective date of May 19, 2017.  The issue of entitlement to a TDIU prior to May 19, 2017 remains in appellate status.

The Veteran appealed the issue of entitlement to service connection for depression.  During the pendency of the appeal, the issue of entitlement to service connection for PTSD with alcohol abuse was granted by an August 2017 rating decision.  However, the issue of entitlement to service connection for a psychiatric disability, other than PTSD with alcohol abuse, to include as secondary to service-connected disabilities, remains on appeal.  

The Board recognizes that the Veteran submitted a notice of disagreement in July 2012 concerning the effective dates assigned to the awards of service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity by the April 2012 rating decision.  While a rating decision was issued in November 2013, assigning earlier effective dates of August 30, 2008 to the awards, a Statement of the Case was not issued.  However, during the May 2017 hearing, the Veteran indicated that he wanted to withdraw the issues from appellate consideration.  Therefore, the Board finds that a remand to issue a Statement of the Case is not required.

Additional evidence, including VA medical treatment records, private medical treatment records, and VA examination reports completed in 2017, was associated with the record following certification of the appeal in July 2014.  A Supplemental Statement of the Case was not issued.  38 C.F.R. § 19.31(b).  However, the Agency of Original Jurisdiction (AOJ) considered the additional evidence in rating decisions dated in August 2017 and September 2017 and continued the assigned ratings for the service-connected disabilities on appeal and continued the denials of service connection.  Thus, the Board finds there is no prejudice to the Veteran in proceeding with a decision concerning the issues on appeal as the AOJ considered the additional evidence.  

The issues of entitlement to a higher initial rating for ischemic heart disease, rated as 30 percent disabling, service connection for sleep apnea, to include as secondary to service-connected disabilities, service connection for diabetic retinopathy, and entitlement to a TDIU prior to May 19, 2017, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 17, 2012, the competent medical evidence of record does not reflect that the Veteran's activities were regulated due to his diabetes mellitus type II.  

2.  From May 17, 2012, the evidence is in equipoise as to whether the Veteran's activities were regulated due to his diabetes mellitus type II.  There is no clinical evidence to reflect that the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider nor does the evidence show episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  

3.  Prior to June 20, 2017, the radiculopathy of the left lower extremity is more comparable to mild incomplete paralysis, but not moderate incomplete paralysis. 

4.  From June 20, 2017, the radiculopathy of the left lower extremity is more comparable to moderate incomplete paralysis, but not moderately severe incomplete paralysis. 

5.  Prior to June 20, 2017, the radiculopathy of the right lower extremity is more comparable to mild incomplete paralysis, but not moderate incomplete paralysis.

6.  From June 20, 2017, the radiculopathy of the right lower extremity is more comparable to moderate incomplete paralysis, but not moderately severe incomplete paralysis.

7.  On the record at the May 2017 Travel Board hearing, the Veteran requested withdrawal of the issue of entitlement to an effective date earlier than August 30, 2008 for the award of service connection for ischemic heart disease.  

8.  On the record at the May 2017 Travel Board hearing, the Veteran requested withdrawal of the issue of entitlement to an effective date earlier than August 30, 2008 for the award of service connection for diabetes mellitus type II.

9.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability is related to active service.  

10.  The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.  

11.  The evidence is in equipoise as to whether the Veteran's hypertension had its onset in active service.  

12.  The most probative evidence does not reflect a competent diagnosis of a psychiatric disability, other than PTSD.



CONCLUSIONS OF LAW

1.  Prior to May 17, 2012, the criteria for a higher initial rating for diabetes mellitus type II, rated as 20 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2016).

2.  From May 17, 2012, the criteria for a higher initial rating of 40 percent, but no higher, for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2016).

3.  Prior to June 20, 2017, the criteria for entitlement to a higher initial disability rating for radiculopathy, left lower extremity, rated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8620 (2016).

4.  From June 20, 2017, the criteria for entitlement to a higher initial disability rating of 20 percent, but no higher, for radiculopathy, left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8620 (2016).

5.  Prior to June 20, 2017, the criteria for entitlement to a higher initial disability rating for radiculopathy, right lower extremity, rated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8620 (2016).

6.  From June 20, 2017, the criteria for entitlement to a higher initial disability rating of 20 percent, but no higher, for radiculopathy, right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8620 (2016).

7.  The criteria for the withdrawal of the issue of entitlement to an effective date earlier than August 30, 2008 for the award of service connection for ischemic heart disease, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

8.  The criteria for the withdrawal of the issue of entitlement to an effective date earlier than August 30, 2008 for the award of service connection for diabetes mellitus type II, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

9.  The criteria for service connection for bilateral hearing loss disability are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

10.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

11.  The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

12.  The criteria for entitlement to service connection for psychiatric disability other than PTSD and alcohol abuse are not met.  38 U.S.C.A. §§ 1110, 1131, 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Diabetes Mellitus Type II

In this case, the Veteran's diabetes mellitus type II is rated as 20 percent disabling.  See 38 C.F.R. § 4.119; Diagnostic Code 7913.

Prior to May 17, 2012, the clinical evidence demonstrates that the Veteran's diabetes mellitus was treated by diet and insulin.  Prior to May 17, 2012, the evidence, including the September 2011 VA examination report, does not show that the Veteran was instructed by a physician to avoid strenuous occupational and recreational activities, required for a higher 40 percent rating.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

While the Board recognizes the Veteran's statements that he was restricted from strenuous activities due to his diabetes mellitus type II, he has not been shown to possess the medical expertise or knowledge to address whether he needs to restrict strenuous occupational or physical activities to control his diabetes mellitus type II.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attaches great probative value to the September 2011 VA examiner's opinion, following examination of the Veteran, who found that the Veteran's diabetes mellitus type II does not require regulation of activities.  As a result, an initial rating in excess of 20 percent for diabetes mellitus type II is not warranted prior to May 17, 2012. 

From May 17, 2012, the Board finds that the criteria for an initial rating of 40 percent for diabetes mellitus type II have been met.  In this respect, a dated May 17, 2012 letter from the Veteran's private physician, B. G., M.D., explained that:  "Due to his heart disease, diabetes (on insulin), hypertension, and high cholesterol, he must limit his activities or 'regulate' his activities by avoiding strenuous activities so as to not get hypoglycemia or stress his heart."  While Dr. B. G. mentioned other conditions which restrict the Veteran's activities, Dr. B. G. specifically noted regulation of activities so as not to get hypoglycemia.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's activities are restricted and a 40 percent rating is warranted from May 17, 2012, the first objective clinical evidence indicating that his activities are restricted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

From May 17, 2012, the Board finds that an initial rating in excess of 40 percent is not warranted for diabetes mellitus type II.  The evidence, including the June 2017 VA examination report, does not show that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider nor does the evidence show episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119.

In sum, there is no identifiable period that would warrant an initial rating in excess of 20 percent prior to May 17, 2012 and no period that would warrant an initial rating in excess of 40 percent from May 17, 2012 for diabetes mellitus type II.  Staged ratings, other than what are currently assigned, are not appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  In light of the above, the preponderance of the evidence is against an initial rating in excess of 20 percent for diabetes mellitus type II prior to May 17, 2012 and an initial rating in excess of 40 percent from May 17, 2012.  There is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  With respect to any compensable complications of the Veteran's diabetes mellitus type II that may be separately rated, the Veteran is separately service-connected for peripheral neuropathy of the upper extremities and lower extremities.  The evidence does not reflect any other compensable complication that may be separately rated.  The issue of service connection for diabetic retinopathy is being remanded for a Statement of the Case.  Concerning erectile dysfunction, under 38 C.F.R. § 4.115, Diagnostic Code 7522 (2016), a separate compensable erectile dysfunction must associated with a deformity of the penis.  Erectile dysfunction has been diagnosed, but there is no evidence of a deformity.  A separate compensable rating is not warranted.

Peripheral Neuropathy

Peripheral neuropathy of the left lower extremity is rated as 10 percent under Diagnostic Code 8620 and peripheral neuropathy of the right lower extremity is rated as 10 percent under Diagnostic Code 8620.  38 C.F.R. § 4.124 (a).

Prior to June 20, 2017, the Board finds that peripheral neuropathy of each lower extremity manifests in no more than mild incomplete paralysis of the sciatic nerve.  Specifically, a September 2011 VA medical examination report shows that the Veteran had decreased deep tendon reflexes and decreased light touch in the feet and toes.  The Veteran had moderate constant pain in the lower extremities, mild intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness.  The examiner indicated that the Veteran had mild incomplete paralysis of the sciatic nerve in each lower extremity.  The Board recognizes the Veteran's hearing testimony that he has pain and numbness and cannot walk for long periods of time.  Even with consideration of the Veteran's symptoms, the Board finds that the evidence does not reflect moderate incomplete paralysis of either lower extremity.  Therefore, initial ratings in excess of 10 percent are not warranted prior to June 20, 2017.  

From June 20, 2017, the Board finds that the peripheral neuropathy of each lower extremity manifests in no more than moderate incomplete paralysis.  At the June 20, 2017 VA medical examination, the Veteran stated that he experienced intermittent pain, tingling, and numbness in both feet.  He stated that it was difficult for him to stand or walk for moderate periods of time.  On examination, deep tendon reflexes were normal.  The examiner indicated moderate incomplete paralysis of the sciatic nerve in each lower extremity.  The Board finds that the Veteran's symptoms are more comparable to moderate incomplete paralysis of each lower extremity.  The clinical findings do not show that the Veteran's symptoms are more comparable to moderately severe paralysis.  In this respect, the June 20, 2017 VA examination shows that the Veteran's muscle strength was 5/5 in all areas tested and he had mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Therefore, initial ratings in excess of 20 percent are not warranted.  

In sum, there is no identifiable period that would warrant initial ratings in excess of 10 percent prior to June 20, 2017 and no period that would warrant initial ratings in excess of 20 percent from June 20, 2017.  Staged ratings, other than what are currently assigned, are not appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  In light of the above, the preponderance of the evidence is against an initial rating in excess of 10 percent for peripheral neuropathy of right lower extremity and in excess of 10 percent for peripheral neuropathy of left lower extremity prior to June 20, 2017 and initial ratings in excess of 20 percent from June 20, 2017.  There is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Other Considerations

The Board adds that neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record with respect to these claims for higher ratings.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Dates for Ischemic Heart Disease and Diabetes Mellitus Type II 

Following certification of the appeal to the Board and on the record at the time of the May 2017 Travel Board hearing, the Veteran requested withdrawal of the issues of entitlement to an effective date earlier than August 30, 2008 for the award of service connection for ischemic heart disease and entitlement to an effective date earlier than August 30, 2008 for the award of service connection for diabetes mellitus type II.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issues, they are dismissed.  38 U.S.C.A. § 7105.  

Hearing Loss 

First, the August 2017 VA audiological examination report shows a currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  See also 38 C.F.R. § 3.303. 

Concerning an in-service disease or injury, the Veteran's DD form 214 concerning the dates of service from December 1967 to August 1970 shows a military occupational specialty (MOS) of information specialist.  The DD Form 214 also shows service in Vietnam.  The DD Form 214 concerning the dates of service from November 1975 to March 1987 shows an MOS of recruiter/retention NCO and journalist.  During the September 2011 VA audiological examination, the Veteran reported exposure to small arms fire, machine gun fire, artillery fire, and helicopters.  He described an incident of acoustic trauma in Vietnam when quad .50 caliber guns fired in close proximity resulting in sudden onset temporary hearing loss and tinnitus lasting for a few days.  While the service medical treatment records do not reflect complaints of hearing loss, the Board finds that the Veteran's statements concerning exposure to noise are competent and credible and the Board finds that the requirement for an in-service injury has been met.  

Concerning the etiology of the Veteran's current bilateral hearing loss disability, the record contains negative VA medical opinions.  The September 2011 VA examiner opined that the Veteran's bilateral hearing loss was less likely as not due to military service acoustic trauma.  The examiner stated that the audiograms in 1975, 1979, and 1984 showed normal hearing.  The examiner also cited to the Institute of Medicine's Study which indicated that it was unlikely that noise induced hearing loss had a delayed onset or can be progressive or cumulative.  The September 2011 VA examiner's opinion is entitled to little probative value as the examiner did not discuss the separation report of medical examination completed in 1987.  The August 2017 VA examiner opined that hearing loss was not at least as likely as not caused by or a result of an event in military service.  In part, the examiner noted that the June 1984 audiogram indicated normal hearing sensitivity, bilaterally and the audiogram at separation was normal with the exception of a mild (30dB) hearing loss at 4000 Hz only for the right ear. When comparing Veteran's audiogram from May 1979 to March 1987, there was no significant threshold shift that met OSHA criteria in either ear.  

The Veteran submitted a letter from R. W., D. O., P. C., which noted that the Veteran was seen in May 2017 and complained of hearing loss.  Dr. R. W. stated that the Veteran was exposed to noise while serving as a combat journalist.  Dr. R. W. opined that given the type and configuration of the present hearing loss, it was at least as likely as not that the Veteran's hearing loss was caused by noise exposure during his military duty.
	
In reviewing all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss disability is related to active service.  While the August 2017 VA examiner provided a negative opinion, the VA examiner based that opinion, in part, on OSHA criteria, and did not adequately explain the significance of a 30 dB reading at 4000 Hertz in the right ear at separation from active service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While Dr. R. W. did not appear to review the service medical treatment records, he discussed the Veteran's noise exposure, which is conceded, and discussed the type of configuration of the Veteran's hearing loss.  Resolving reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss disability is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends that his tinnitus had its onset during active service. 

The evidence shows that the Veteran has a current disability.  The August 2017 VA audiological examination report shows a diagnosis of tinnitus. 

The service medical treatment records do not reflect any findings or complaints of tinnitus.  However, as described above concerning the claim for service connection for bilateral hearing loss, the Veteran is competent and credible concerning his reports of noise exposure during active service.  The Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.  

Concerning the etiology of the Veteran's tinnitus, the September 2011 VA examiner opined that the Veteran's tinnitus was less likely as not due to military service acoustic trauma.  The examiner stated that there was no complaint or treatment of tinnitus during military service and cited to the NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000, p.125)., "only seldom does noise cause a permanent tinnitus without also causing hearing loss" and referred to normal audiograms in 1979 and again in 1984.  However, again, the September 2011 VA examiner's opinion is assigned little probative value as the examiner did not discuss the separation report of medical examination dated in 1987.  The August 2017 VA examiner also opined that tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that the Veteran's service medical treatment records were silent for the complaint of tinnitus.  The examiner noted that in 2011, 24 years after military separation, the Veteran denied hearing loss and ringing in his ears on his Battle Creek VA Health History Form. The examiner stated that tinnitus does not happen after separation if it is from military noise, it is immediate; however, there are no reports of tinnitus.  In this respect, the Board notes that the VA examiner indicated that the Veteran denied tinnitus in 2011, however, the Veteran was also provided a VA examination in 2011 at which time he reported tinnitus.
  
The Veteran submitted a letter from Dr. R. W., which noted that the Veteran was seen in May 2017 and complained of hearing loss and tinnitus.  Dr. R. W. stated that the Veteran was exposed to noise while serving as a combat journalist.  Dr. R. W. opined that it was at least as likely as not that the Veteran's hearing loss was caused by noise exposure during his military duty.  In a dated May 2017 record from Dr. R. W., the Veteran reported tinnitus since his military service.  
	
In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  While the August 2017 VA examiner provided a negative opinion, Dr. R. W. provided a positive opinion, noting the Veteran's statements of noise exposure and his competent and credible statements concerning the onset of his tinnitus.  Resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

Hypertension

First, the evidence shows that the Veteran has a current disability.  The December 2011 VA medical examination report shows a diagnosis of hypertension.  

Concerning an in-service injury or disease, review of the service medical treatment records show multiple high blood pressure readings.  An October 1983 record shows a blood pressure reading of 148/100, a May 1985 record shows a blood pressure reading of 140/98, a June 1984 report of medical examination showed a history of hypertension, none now, and a June 1985 record showed a blood pressure reading of 134/100.  On separation from active service in 1987, there was no indication of any hypertension and blood pressure reading was 126/80.  

With respect to etiology between the Veteran's current hypertension and any in-service injury or disease, the December 2011 VA medical examiner opined that the claimed condition was "at least as likely as not" incurred in or caused by the claimed in-service injury or disease.  The VA examiner reasoned that the Veteran was treated for hypertension with Dyazide while in military service and continued to demonstrate hypertension some two years after treatment, one could hypothesize that the Veteran had ongoing hypertension while in the service.  The examiner also stated that the Veteran was not formally diagnosed until the 1990s.  However, the examiner opined that it was "at least as likely as not" that the Veteran suffered from undiagnosed hypertension in military service, with one isolated episode of treatment and once he was transferred, the treatment was overlooked.  The Board assigns great probative value to the VA examiner's opinion as the examiner reviewed the Veteran's service medical treatment records and provided rationale for the positive opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, the Board finds that the evidence is in equipoise as to whether the Veteran's hypertension had its onset in active service.  While the service medical treatment records did not show chronic treatment for high blood pressure or hypertension, the December 2011 VA examiner's opinion is assigned great probative value.  Resolving reasonable doubt in favor of the Veteran, service connection for hypertension is granted.  38 U.S.C.A. § 5017(b); 38 C.F.R. § 3.102.    

Psychiatric Disability, other than PTSD

In this respect, the evidence of record, including VA examination reports and a signed April 2017 PTSD DBQ, does not reflect any diagnosis of a psychiatric disorder, other than the service-connected PTSD.  The Veteran has reported depression and depressed mood, but again, the records do not show any psychiatric diagnosis other than PTSD.

The Board recognizes the Veteran's belief that he has a psychiatric disability, other than PTSD.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with a psychiatric disability.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The diagnosis of a psychiatric disability is a complex medical question and the Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose a psychiatric disability.  Thus, the Veteran's statements regarding a diagnosis of a psychiatric disability other than PTSD are not considered competent and are not probative as to whether he has a diagnosis of a psychiatric disability other than PTSD.  Again, the medical evidence of record is absent for any diagnosis of a psychiatric disability other than PTSD.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no competent evidence of a diagnosis of a psychiatric disability, other than PTSD, the claim must be denied as there is no current disability. 

In light of above, service connection for psychiatric disability, other than PTSD, is denied.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Prior to May 17, 2012, the claim for a higher initial rating for diabetes mellitus type II, rated as 20 percent disabling, is denied.  

From May 17, 2012, entitlement to a higher initial rating of 40 percent, but no higher, for diabetes mellitus type II is granted.

Prior to June 20, 2017, entitlement to a higher initial disability rating for radiculopathy, left lower extremity, rated as 10 percent disabling, is denied.

From June 20, 2017, entitlement to a higher initial disability rating of 20 percent, but no higher, for radiculopathy, left lower extremity, is granted. 

Prior to June 20, 2017, entitlement to a higher initial disability rating for radiculopathy, right lower extremity, rated as 10 percent disabling, is denied.  

From June 20, 2017, entitlement to a higher initial disability rating of 20 percent, but no higher, for radiculopathy, right lower extremity, is granted.

The issue of entitlement to an effective date earlier than August 30, 2008 for the award of service connection for ischemic heart disease is dismissed.  

The issue of entitlement to an effective date earlier than August 30, 2008 for the award of service connection for diabetes mellitus type II is dismissed.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for hypertension is granted.  

Service connection for a psychiatric disability, other than PTSD with alcohol abuse, to include as secondary to service-connected disabilities, is denied.  


REMAND

The Board finds that the claim for a higher initial rating for ischemic heart disease must be remanded for additional development.  The June 2017 VA medical examination report indicated that an exercise stress test was last provided in 2015 and the METs level was 10.2.  However, there is no record of such an exercise test in the claims folder.  Further, the June 2017 VA examiner indicated that an interview-based METs test most accurately reflected the Veteran's current cardiac functioning level, but did not provide any explanation.  In addition, the Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ), completed by a private physician, in May 2011, indicated that the Veteran was provided an exercise stress test in March 2010 with a level of 8.5 METs.  The exercise stress test referenced by the May 2011 DBQ is not associated with the record.  Further, the Veteran was provided a VA medical examination in September 2011 following the May 2011 DBQ, but the VA examiner did not provide an explanation as to why the interview-based METs test was more accurate as to the Veteran's current functional status and did not note the prior exercise stress test provided in 2010.  Accordingly, the Board finds that efforts must be made to obtain copies of the exercise stress tests provided in 2010 and 2015 and to provide a new VA medical examination with an adequate rationale as to why an interview-based METs test is more accurate as opposed to an exercise stress test.

In addition, a VA medical examination is required with respect to the claim for service connection for sleep apnea to include as secondary to service-connected disabilities.  38 C.F.R. § 3.159 (c)(4).  The evidence shows that a sleep study was completed in 2003 and the Veteran's statements of chronic symptoms since that time.  In addition, the Veteran submitted medical articles indicating that those with PTSD have higher rates of sleep apnea.  The Board finds that a VA medical examination and opinion is required. 

A July 2013 rating decision denied entitlement to service connection for diabetic retinopathy.  A timely notice of disagreement (NOD) was received by VA in December 2013.  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issues for the issuance of a SOC.

The remanded issues may impact the issue of entitlement to a TDIU prior to May 19, 2017 and; therefore, the issues are inextricably intertwined.  The issue of entitlement to a TDIU prior to May 19, 2017 is deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case pursuant to the December 2013 NOD with respect to the July 2013 rating decision denial of entitlement to service connection for diabetic retinopathy.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Contact the Veteran and ask that he identify all VA and non-VA (private) medical treatment for ischemic heart disease, sleep apnea, and diabetic retinopathy, as well as all service-connected disabilities, including the appropriate release forms to obtain the 2010 exercise test referenced by the Ischemic Heart Disease DBQ and the 2015 exercise test referenced by the June 2017 VA heart examination, if such a test was private.

3.  Request updated VA medical treatment records from the Battle Creek VA Medical Center from September 2017 to the present.  

4.  Schedule the Veteran for a new VA examination concerning the service-connected ischemic heart disease.  The claims folder must be made available for review.  Any medically indicated tests and studies must be completed.

Discuss all manifestations of the Veteran's service-connected ischemic heart disease.  Specifically, the examiner must discuss the previous exercise stress tests and include reasoning as to why an exercise stress test cannot be performed and/or rationale as to why an interview-based test concerning METs levels is more accurate concerning the Veteran's cardiac functioning.  

5.  Schedule the Veteran for a VA medical examination concerning the claimed sleep apnea.  The claims folder must be made available for review.  After examination of the Veteran and review of the claims folder, the examiner is asked to address the following: 

*Is it at least as likely as not (50 percent probability or higher) that sleep apnea was incurred in or otherwise related to active service?

* Is it at least as likely as not (50 percent probability or higher) that the sleep apnea is proximately due to a service-connected disability, to specifically include PTSD? 

*Is it at least as likely as not (50 percent probability or higher) that the sleep apnea is aggravated by a service-connected disability, to specifically include PTSD? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

6.  After completing the above requested development, and any other development deemed necessary, readjudicate the issues on appeal of entitlement to a higher initial rating for ischemic heart disease, entitlement to service connection for sleep apnea, entitlement to service connection for diabetic retinopathy, and entitlement to a TDIU prior to May 19, 2017.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response prior to return to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


